DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-4, in the reply filed on 6/14/21 is acknowledged. Claims 30, 81-88, 94-95, 115-117, and 155-156 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 1-4 are being acted upon.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of “antigen binding components” that bind to an antigen of cancer cells.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of 
The instant claims are directed to a method employing a fusion protein comprising an “antigen binding component” that functions to bind to an antigen of cancer cells. The claims encompass methods employing a broad genus of structurally different proteins.  For example, the claims would encompass antibodies, as well as peptide ligands, or protein receptors that function to bind to a wide genus of different cancer antigens of any cancer cell. The instant specification exemplifies the use of an scFV that binds to a cancer antigen, however, this is not sufficiently representative of the broad genus of different antigen binding components encompassed by the present claims.  For example, the claims would encompass protein ligands that bind to cancer cell receptors as a type of antigen binding component, or peptides that interact with cancer cells, but no species are disclosed.   
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antigen binding components to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yuan et al., 2014 (of record) or, in the alternative, under 35 U.S.C. 103 as obvious over Yuan et al., 2014, in view of Dhodapkar et al., 2002.
	Yuan et al. teach a method of producing activated dendritic cells comprising incubating dendritic cells in the presence of cancer cells and a fusion protein (see pages 11-12 and Fig. 5, in particular).  Yuan et al. teach that the fusion protein comprises a heat shock protein and an scFV that binds to mesothelin antigen on the cancer cell (see abstract and page 10, in particular).  Yuan et al. teach that the dendritic cells express CD40 receptor and that they take and present (i.e. display) antigens from the cancer cells (see Fig. 4-5, and page 9, in particular).   Regarding the limitation of isolating the activated APCs, it is noted that Yuan et al. also teach adding T cells to the cultures of dendritic cells to create a co-culture, and 24 hours later harvesting, washing, and resuspending the cells in PBS (See page 12, in particular).   The harvested cells would contain the APCs from the culture 
Alternatively, Dhodapkar et al. teach a similar method of producing activated dendritic cells, wherein dendritic cells are incubated with cancer cells and an antibody that binds to the cancer cells, such that antigens from the cancer cells are delivered to the dendritic cells for presentation to T cells.  Dhodapkar et al. teach that subsequent to incubation with said cancer cells/antibodies, the dendritic cells can be purified using anti-CD11c antibody to separate the dendritic cells from cancer cells (see page 126 and page 129, in particular).  Dhodapkar et al. teach that doing so removes contaminating cells and can be used when evaluating T cell responses to the dendritic cells (see page 129, in particular). Dhodapkar teach that the method is an effective strategy for antigen loading of dendritic cells for DC immunotherapy and generate of tumor specific T cells for adoptive transfer, since it loads dendritic cells with multiple tumor specific epitopes (see page 132, in particular0. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to purify and isolate the dendritic cells, as taught by Dhodapkar et al., in the method of activating dendritic cells of Yuan et al. The ordinary artisan would be motivated to do so since Dhodapkar teaches that doing so can remove contaminating cells when preparing the dendritic cells for T cell stimulation.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644